Exhibit 10.3

 

CERTAIN COMPENSATION ARRANGEMENTS FOR NAMED EXECUTIVE OFFICERS

 

On April 25, 2005, the Compensation & Organization Committee of the Board of
Directors approved the following annual base salaries for the named executive
officers (as defined in Item 402(a)(3) of Regulation S-K) of United States Steel
Corporation, such base salaries to become effective on May 1, 2005:

 

J. P. Surma

   $ 925,000

D. D. Sandman

   $ 555,000

J. H. Goodish

   $ 575,000

G. R. Haggerty

   $ 470,000

J. J. Connelly

   $ 360,000

 

Each of the named executive officers listed above is also provided with the
following perquisites: occasional personal use of corporate aircraft, corporate
properties and sports and cultural tickets; club memberships; financial planning
and tax preparation services; and a parking space.